Citation Nr: 1633401	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a urinary tract disorder, claimed as a urethral stricture.

2.  Entitlement to service connection for a right foot disorder, to include secondary to residuals of a left second metatarsal stress fracture. 

3.  Entitlement to a compensable rating for residuals of a second metatarsal stress fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a hearing on appeal.  VA scheduled the Veteran for a hearing date in August 2012 but he failed to show without good cause.  Therefore, the request for a hearing in this appeal is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's December 2015 remand, the Veteran was scheduled for VA genitourinary and foot examinations.  In February 2016, the Veteran called the VA medical facility to cancel the scheduled examinations noting that he was out of town until the end of April 2016.  Hence, the claimant did not fail to report for the examinations, but rather he gave advance notice that he could not attend the examinations scheduled for March 2016.  The record strongly suggests that the Veteran desired to be rescheduled for the VA examinations upon his return to the area.  The examinations were not rescheduled.  As there is no indication that Veteran refuses to undergo VA examination, the Board finds that he should be rescheduled for the requested examinations in order to fulfill VA's duty to assist the Veteran in substantiating entitlement to the benefits sought.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA genitourinary examination to determine the etiology and onset of any diagnosed urinary tract disability.  The claims file, to include all VBMS and Virtual VA files must be reviewed by the examiner and such noted in the report.  A detailed medical history should be obtained and all tests deemed necessary should be conducted.  The examiner should address the following:

(a) Whether any chronic urinary tract disability shown during this appeal clearly and unmistakably pre-existed service?  That is, can reasonable minds differ in deciding whether a chronic urinary tract disorder existed prior to service?  

(b)  If reasonable minds could only conclude that a urinary tract disorder existed prior to service, is it at least as likely as not that such a disability was permanently aggravated by the Veteran's period of active service?

(c)  If reasonable minds could differ in concluding whether a urinary tract disorder existed prior to service, is it at least as likely as not (50 percent or greater probability) that any chronic urinary tract disability shown during this appeal is etiologically related to service.  

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed urinary tract disability was caused or permanently aggravated by a left varicocele?

The Veteran's history of symptoms and treatment should be accepted as truthful unless otherwise demonstrated by the record.  If any history is rejected by the examiner, he/she must explain the basis for rejecting that history.  The examiner should consider the Veteran's statements regarding symptoms of urinary tract disability in service and his statements regarding a continuity of symptomatology since service.  The examiner should address the Veteran's theory that his current urinary tract disability is due to infections and stricture caused by multiple catheterizations during service.

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  The Veteran should be scheduled for a VA podiatric examination to determine the nature and etiology of any right foot disability, as well as the current severity of any left second metatarsal stress fracture residuals.  The claims file, to include all VBMS and Virtual VA files, must be reviewed by the examiner and such noted in the report.  A detailed medical history should be obtained and all tests deemed necessary should be conducted.  The examiner should address the following:

(a) Following the examination address whether it is at least as likely as not that residuals of a left second metatarsal stress fracture caused or permanently aggravated any diagnosed right foot disorder.  

(b)  Address the nature and extent of any residuals of a left second metatarsal stress fracture to include any functional limitation of left foot motion, and any other functional impairment of the left foot.  It should be noted whether there is additional loss of left foot motion with repetitive movement.

A complete rationale is required for any opinion offered.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

